In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-21-00350-CV

STEPHANIE WOOLFOLK, Appellant                 §   On Appeal from the 96th District Court

                                              §   of Tarrant County (096-315177-20)
V.
                                              §   May 5, 2022

GEORGE ANTHONY DEVORE, DDS                    §   Memorandum Opinion by Justice Walker
AND MANSFIELD SMILES AND
ORTHODONTICS, PC, Appellees

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Stephanie Woolfolk shall bear the costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Brian Walker
                                           Justice Brian Walker